Fourth Court of Appeals
                               San Antonio, Texas
                                      April 2, 2014

                                   No. 04-14-00036-CV

                            IN THE INTEREST OF A.M.E.

                From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2009-PA-00043
                  Honorable Barbara Hanson Nellermoe, Judge Presiding

                                         ORDER

     In accordance with this court’s memorandum opinion of this date, the appeal is
DISMISSED. Costs of appeal are taxed against Appellant Englebert Ng.

      It is so ORDERED on April 2, 2014.


                                             _____________________________
                                             Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of April, 2014.

                                             _____________________________
                                             Keith E. Hottle, Clerk